TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00690-CV



                                    In re Keith Russell Judd


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


               On this record, we cannot determine that the district court has abused its discretion

in regard to any pending motion or that Judd would lack an adequate appellate remedy in that event.

Consequently, we deny the petition for writ of mandamus. See Tex. R. App. P. 52.8(a).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Filed: November 16, 2011